DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 6 and 18 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 6, recites “the closed cell structures are denser father from the head”,  such limitation does not including an intentional use phrase such as "configure or
when is worn".
Claim 18, recites “a foam layer extending outwardly toward the head.”  such limitation does not include an intentional use phrase such as "configure or
when is worn".

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 43, recites “wherein the closed cell structure is formed in a pattern that transitions between a different pattern of lower or high cell density, from the front to the side of the helmet”, renders the claim indefinite because it is unclear which structure encompassed by such limitation.  it is also unclear because how different is considered to be different pattern? Furthermore, the term “or” is an alternative and indefinite term.  For the purpose of examination and as best understood the limitation is interpreted to mean that the closed cell structure having different pattern.
	Claim 44, recites “the closed cell structure is formed in a pattern that transitions to a lower or higher cell density version of the same pattern from the front to the side of the helmet”, renders the claim indefinite because it is unclear which structure encompassed by such limitation.  it is unclear because how different is considered to be different pattern? Furthermore, the term “or” is an alternative and indefinite term.  For the purpose of examination and as best understood the limitation is interpreted to mean that the closed cell structure having different pattern.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-9, 15-18, 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Depreitere et al. (2008/0066217—hereinafter, Dep.).

Regarding claim 1, Dep. discloses a helmet (par [0006]) configured to be worn on a head of a weaver, the head having a shape and a contour; said helmet comprising
a plurality of layers coupled together (fig.4-5) including an energy management layer (2, 3 and 4) and an outer shell layer (1, fig.4) disposed over the energy management layer,
wherein the energy management layer comprises a closed cell structure (par [0011] states that layers 3-4 made by closed cell structure; par 0056] states that the functional unit 4 may vary in different way or low density; and par [0041] states the where foam A has density higher then foam B); but Dep. does not disclose the energy management layer varying cell density. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different ranges of density of the material in order to achieve an optimal configuration, since discovering the optimum or workable ranges of density of the known closed cell material involves only routine skill in the art.
 Furthermore, wherein the outer shell layer (1) is configured to disperse and dissipate impact energy from the external force (fig.1 and par [0011]). But Dep. does not disclose  each of the plurality of layers has a density and a geometry, and wherein the density or the geometry of at least one layer differs from the density or the geometry of at least another layer.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different density of the material layers in order to achieve an optimal configuration, since discovering an optimum density of the known material layers involves routine skill in the art, in this case since the out shell is made of rigid material and the inner layers 3 and 4 material are made of foam material or closed cell material.

Regarding claims 3-4 and 7, Dep. discloses the cross section of closed cell structure (fig.8).  But does not disclose wherein walls of the closed cell structure comprises a hexagon or modified hexagon pattern oriented normally to an outer surface of the helmet and wherein walls of the closed cell structure comprises a hexagon or modified hexagon pattern oriented vertically and/or the closed cell structure comprises a triply periodic minimal surface.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different shape and/or pattern of the closed cell structure in order to form different shape of the helmet, such modification would be considered a mere change in shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
Regarding claim 5, Dep. does not disclose wherein the closed cell structure comprises smaller partitions closer to the outer shell layer and larger partitions further from the outer shell layer.  However, Dep. discloses fig.8 which the walls of the closed cell structure.  And par [0049-0052] states that each cell of the closed cell material structures can have different property and different material structures and different standard material structure and different 3 orthogonal directions and different size walls, different size of each closed cell structure.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different size wall of each closed cell structure as claimed, such modification would be considered a mere change in shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
Regarding claim 6, Dep. discloses as fig.8 which the walls of the closed cell structure.  And par [0049-0052] states that each cell of the closed cell material structures can have different property and different material structures and different standard material structure and different 3 orthogonal directions and different size walls, different size of each closed cell structure.  But Dep. does not disclose the closed cell structures are denser farther from the head of the wearer.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different density of the material layers in order to achieve an optimal configuration, since discovering an optimum density of the known material layers involves routine skill in the art, in this case since the out shell is made of rigid material and the inner layers 3 and 4 material are made of foam material or closed cell material.
Regarding claim 8, Dep. discloses fig.5 and par [0037-0038] states that each layer of the layers 1-5 of the helmet 6 having different hardness as stated in par [0042]. further comprising an inner comfort layer (layer 5) configured to be disposed against the head.  But Dep. does not disclose the inner comfort layer having a density less than the energy management layer or the inner comfort layer being softer than the energy management layer. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different density of the inner layer in order to achieve an optimal configuration, since discovering an optimum density of the known material layers involves routine skill in the art, in this case the fifth layer 5 to ensures a comfortable fit of the helmet (see par [0074] of Dep.).  
Regarding claim 9, Dep. does not disclose wherein the cell density of the energy management layer varies from a front of the head to a back of the head, from a side of the head to an opposite side of the head, or in a direction extending radially outward and away from the head.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different density of the inner layer in order to achieve an optimal configuration, since discovering an optimum density of the known material layers involves routine skill in the art.
Regarding claims 15-18, Dep. discloses the helmet of claim 1, wherein the energy management layer comprises a plurality of gas containing closed cells (par [0011] states that layers 3-4 made by closed cell structure); wherein the plurality of layers (layers 3-4) comprises a support layer adjacent the energy management layer, the support layer configured to support the energy management layer; a lining (layer 5) under the energy management layer, wherein the lining is configured for sustained contact with the head; wherein the plurality of layers comprise a foam layer (par [0011] and the Abstract) extending outwardly toward from the recess area.
Regarding claims 43-44, Dep. discloses layers 2-4 are made of closed cell structure, fig.8. But Dep. does not disclose the closed cell structure having different pattern.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different shape and/or pattern of the closed cell structure in order to achieve an optimal configuration, since discovering an optimum shape/pattern of the known material layers involves routine skill in the art.

Claims 2 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Depreitere et al. (2008/0066217—hereinafter, Dep.) in view of Princip et al. (2012/0017358—hereinafter, Princip).
Regarding claim 2, Dep. discloses the helmet (fig.4 and par [0034]), wherein the energy management layer comprises an inner surface (fig.4-5); but Dep. does not disclose a shape and a contour of the helmet, and wherein the shape and the contour of the energy management layer is personalized to match the shape and contour of the head. However, Princip teaches another similar helmet (fig.1) having a dome shape and recess and a contour is configured to match the shape and contour of the user’s head (fig.1).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the shape and contour of the helmet of Princip for the shape and contour of the helmet of Dep. in order to receive the shape and the contour of the wearer’s head and to prevent injury to wearer’s head.
Regarding claims 10-11, Dep. discloses a helmet with a plurality of layers fig.4-5; where in the layer 5 is configured to contact wearer head and to ensures a comfortable fit of the helmet (see par [0074]).  But Dep. does not disclose an occipital cushion configured to cushion an occipital region of the head or configured to accommodate variances in fit between the helmet and the head, the occipital cushion being adjustable or removably coupled to an occipital region of the helmet and further comprising one or more sweat gutters disposed on an inner surface of the helmet and configured to direct beads of sweat away from eyes of the wearer.  However, Princip teaches another similar helmet article having a dome shape and a plurality layers (fig.5) such as outer layer 40 inner layer 50 and a cushion layer (fig.4, 17, 143/30r) is configured to adjust within the helmet recess, fig.3, par [0043] and one or more sweat gutter (24j, fig.3, par [0043]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the cushion layer and a sweat gutter for the helmet of Dep. as taught by Princip in order to provide more protection of the helmet.
Regarding claim 12, Dep. discloses the helmet of claim 1, the helmet 6, par [0037], but does not disclose wherein the plurality of layers are formed into a plurality of portions the plurality of portions joined together with pins, biscuits or dovetail joints. However,  Princip teaches another similar helmet article having a dome shape and a plurality layers (fig.5) such as outer layer 40 inner layer 50 and a cushion layer (fig.4, 17, 143/30r) is configured to adjust within the helmet recess, fig.3, par [0043] and one or more sweat gutter (24j, fig.3, par [0043]) and par [0051] states that external padding 150 is attached to the inner shell 130 by hook and loop fasteners and joining together by adhesive or solvent bonding materials.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to the a plurality of layers are formed into a plurality of portions join together as claimed for the helmet of Dep. as taught by Princip, such modification would be considered a mere choice of joining two known components together to form a helmet structure involves routine skill in the art of joining a plurality components to form a helmet structure.
Regarding claim 13, Dep. does not disclose a polymer coating disposed over the outer shell layer.   However, Princip teaches another similar helmet article having a dome shape and a plurality layers (fig.5) such as outer layer 40 inner layer 50 and a cushion layer (fig.4, 17, 143/30r) is configured to adjust within the helmet recess, fig.3, par [0043] and one or more sweat gutter (24j, fig.3, par [0043]) and par [0051] states that external padding 150 is attached to the inner shell 130 by hook and loop fasteners and joining together by adhesive or solvent bonding materials; and further, par [0036] states that an outer shell assembly 40 comprises one or more shell panels 42. The shell panels 42 are preferably hard and may be made of a rigid material of the type known to those skilled in the art as, for example, a rigid plastic such as a polycarbonate, a rigid thermoplastic or a thermosetting resin, a composite fiber or possibly a liquid metal. One preferred material may be ABS. The outer shell assembly 40 protects the mini air (gel) cells blanket forming the external energy absorbing layer 50. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide polymer coating layer/40 discloses over the layer 1 of Dep. as taught by Princip in order to provide more protection of the helmet.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13,15-18, 43-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732